Citation Nr: 1110937	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-42 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating higher than 50 percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to November 1945.  The Veteran died in January 2010.  The Appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in May 2010, when it was dismissed for lack of appellate jurisdiction as a result of the Veteran's death.  As a matter of law, Veterans' claim did not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

However, under Veterans' Benefits Improvement Act of 2008, enacted as 38 U.S.C. § 5121A, for a Veteran who died on or after October 10, 2008, an eligible person is allowed to file for substitution to process any claims still pending at the time of the Veteran's death.  As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  The Appellant has complied with all of the steps necessary to be substituted for the Veteran in this appeal, and a decision on the merits is warranted.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1. The Veteran died in January 2010, while a claim for increase for generalized anxiety disorder was pending before the Board.

2. Within one year of the Veteran's death, the Appellant, who is his surviving spouse, submitted the proper documentation for substitution as the moving party in the claim for increase.

3. Throughout the appeals period, generalized anxiety disorder was manifested by reduced reliability and productivity due to such symptoms as circumstantial speech, panic attacks more than once a week, impairment of short- and long-term memory, and disturbances of motivation and mood, but deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood was not shown.


CONCLUSIONS OF LAW

1. The Appellant is a proper claimant and is therefore substituted for the deceased Veteran for purpose of pursuing the claim for increase.  38 U.S.C.A. § 5121A (West 2010).

2. Throughout the appeals period, the criteria for a disability rating higher than 50 percent for generalized anxiety disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2010).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  


The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters dated in March 2008 and in November 2008.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect of that worsening on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19  Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  







To the extent VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the statement of the case in September 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA and private medical records.  Neither the Veteran prior to his death nor the Appellant since that time has identified any additional pertinent records for the RO to obtain in relation to this claim.  

The Veteran was afforded a VA examination in May 2008 in relation to his increased rating claim.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Rating Psychiatric Disabilities

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  






Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).






Accordingly, the evidence considered in determining the level of impairment from generalized anxiety disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9400.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the diagnosis of generalized anxiety disorder in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

Facts

The Veteran served in World War II and was granted service connection for generalized anxiety disorder effective April 1946.  In October 2007, the Veteran filed a claim for increase.



VA record show that in October 2007, the Veteran complained of bad dreams and intrusive recollections of his service as a medic in France during World War II.  He complained of sleep disturbance.  On mental status examination, the Veteran was alert, oriented, and casually dressed, but nervous.  The Veteran had limited insight about his condition, but denied suicidal or homicidal ideation.  The GAF score was 55.

The Veteran was seen again in November 2007 and in March 2008.  The Veteran stated that the medications were helping him to sleep better and his nightmares were not as bad.  In November 2007, he stated he was not having the bad spells anymore, although he tried to avoid news of war because it triggered a lot of memories.  In March 2008, on mental status examination the Veteran was nervous and he had some difficulty coping, but he was oriented and he appeared well-groomed with logical and coherent thought processes and some insight into his condition.  He continued to deny any suicidal or homicidal ideation.

On VA examination in May 2008, the Veteran stated that he had been on medication since October 2007.  He attributed his loss of concentration to anxiety, which he also blamed for difficulty spelling and aphasia.  He stated that he had episodes of anxiety a couple of times a week which lasted a few minutes to a few hours.  He had not worked in many years and enjoyed reading the paper, watching television, and managing his finances.

On mental status examination, there was no evidence of impairment in thought processes or communications, no delusions or hallucinations, no suicidal or homicidal ideation.  The Veteran was oriented.  He was able to maintain his personal hygiene and activities of daily living.  He complained of sleep impairment, memory loss, panic attacks, and depression during spells of anxiety.  There was no evidence of obsessive or ritualistic behaviors, impaired impulse control, or illogical or obscure speech patterns.  


The VA examiner found a moderate degree of symptomatology and impairment, with reduced reliability and productivity as a result of his disability, and assigned a GAF score of 60.

In a written in July 2008, the Veteran stated that he had problems sleeping and bad dreams since service and that his nerves became worse in about April 2007, when he started to have tremors and he became very depressed, which lasted for six to eight hours, during which time he stayed in a room alone.  He began to experience similar spells every week or two.  In December 2007, he indicated that he was depressed 50 to 60 percent of the time.  He stated that the spells of tremors and depression occurred to five or six times a month, along with nightmares.

In the Notice of Disagreement filed in November 2008, the Veteran reported that he had told the VA examiner that he had more than two spells a week during which he wished he was dead.  He indicated that his psychiatrist had increased antidepressant medication.  He also noted that he had stopped working in 1977 because of his anxiety problems.

In a statement in November 2009, the Appellant stated that since the VA examination in May 2008, the Veteran's nerves went completely to pieces.  She stated that he had lost his memory and he had trouble speaking.  She stated that she was afraid that she would have to put him in a nursing home.








Analysis

The VA examiner specifically noted that the Veteran exhibited reduced reliability and productivity, and the medical and lay evidence supports that.  The Veteran exhibited circumstantial speech, panic attacks several times a week, memory impairment, and disturbances of motivation and mood, such as his depression spells when he did not even want to try to speak.  The Board notes that both the VA examiner and the Veteran's treating psychiatrist placed his symptoms in the moderate category, assigning GAF scores of 60 and 55, respectively.

A disability picture consistent with a 70 percent disability rating was not shown.  While the Veteran did report frequent spells of anxiety and depression, including stating that he was depressed up to 60 percent of the time, the moods were not near continuous.   The Veteran denied suicidal and homicidal ideation.  Throughout the appeal, based on the VA records and report of VA examination, the Veteran's symptomatology associated with the rating criteria under the General Rating Formula, does not more nearly approximate or equate to the criteria for a rating higher than 50 percent rating.

For the above reasons, the preponderance of the evidence is against a rating higher than 50 percent, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.


The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology of reduced reliability and productivity with panic attacks, memory impairment, and disturbances of motivation and mood.  The rating criteria also provide for higher ratings for more severe symptoms.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating higher than 50 percent for generalized anxiety disorder is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


